 Exhibit 10.4

 

LOTON, CORP

 

Subscription Agreement

 

THE shares of commons stock OF LOTON, CORP being subscribed to HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 AND THEREFORE CANNOT BE RESOLD
UNLESS THEY ARE REGISTERED UNDER SAID ACT OR UNLESS AN EXEMPTION FROM
REGISTRATION IS AVAILABLE.

 

Loton, Corp
620 North Beverly Drive

Beverly Hills, CA 90210

Attention: Executive Chairman

 

Re: Subscription for Common Stock of Loton, Corp

 

Ladies and Gentlemen:

 

The undersigned (the “Undersigned”) hereby subscribes to purchase 954,988 shares
of common stock (the “Shares”) of Loton, Corp, a Nevada corporation (the
“Company”), at the price of $0.50 per share, subject to the terms and conditions
set forth in this Subscription Agreement (the “Agreement”).

 

1.          Purchase.

 

The Undersigned, intending to be legally bound, hereby subscribes for the Shares
in exchange for legal services previously rendered to the Company in the
aggregate amount of $477,494.00 as consideration for the same. The Company
hereby issues the Shares to the Undersigned.

 

2.          Representations and Warranties of the Undersigned.

 

The Undersigned hereby represents and warrants to the Company and its affiliates
as follows:

 

(a)          The Undersigned is acquiring the Shares for its own account as
principal, not as a nominee or agent, for investment purposes only, and not with
a view to, or for, resale, distribution or fractionalization thereof in whole or
in part and no other person has a direct or indirect beneficial interest in such
Shares or any portion thereof.  Further, the Undersigned does not have any
contract, undertaking, agreement or arrangement with any person to sell,
transfer or grant participations to such person or to any third person, with
respect to the Shares for which the Undersigned is subscribing or any part of
the Shares.

 

(b)          The Undersigned has full power and authority to enter into this
Agreement, the execution and delivery of this Agreement has been duly
authorized, if applicable, and this Agreement constitutes a valid and legally
binding obligation of the Undersigned.

 

 

 

 

(c)          The Undersigned is not subscribing for the Shares as a result of or
subsequent to any advertisement, article, notice or other communication
published in any newspaper, magazine or similar media or broadcast over
television or radio, or presented at any seminar or meeting, or any solicitation
of a subscription by a person previously not known to the Undersigned in
connection with investment securities generally.

 

(d)          The Undersigned understands that the Company has not registered and
is under no obligation to register the Shares under the Securities Act of 1933,
as amended (the “Securities Act”) or any securities laws of the United States or
of any foreign jurisdiction, or to assist the Undersigned in complying with the
Securities Act or the securities laws of any state of the United States.

 

(e)          The Undersigned understands that the Shares and any interest
therein may not be, and agrees that the Shares and any interest therein shall
not be, resold or otherwise disposed of by the Undersigned unless the Shares are
subsequently registered under the Securities Act and under appropriate state
securities laws, or unless the Company receives a satisfactory opinion of
counsel to the effect that an exemption from registration is available.

 

(f)          The Undersigned is an “accredited investor” as that term is defined
in Rule 501(a) of Regulation D promulgated under the Securities Act and is
experienced in making investments of the kind described in this Agreement and
the related documents.

 

(g)          The Undersigned acknowledges his or her understanding that the
offering and sale of the Shares is intended to be exempt from registration under
the Securities Act.  In furtherance thereof, in addition to the other
representations and warranties of the Undersigned made herein, the Undersigned
further represents and warrants to and agrees with the Company and its
affiliates as follows:

 

(i)          The Undersigned realizes that the basis for the exemption may not
be present if, notwithstanding such representations, the Undersigned has in mind
merely acquiring the Shares for a fixed or determinable period in the future, or
for a market rise, or for sale if the market does not rise.  The Undersigned
does not have any such intention;

 

(ii)         The Undersigned has the financial ability to bear the economic risk
of its investment, has adequate means for providing for its current needs and
personal contingencies and has no need for liquidity with respect to its
investment in the Company;

 

(iii)        The Undersigned has not been organized for the purpose of acquiring
the Shares;

 

(iv)        The Undersigned has been provided an opportunity for a reasonable
period of time prior to the date hereof to obtain additional information
concerning the offering of the Shares, the Company and all other information to
the extent the Company possesses such information or can acquire it without
unreasonable effort or expense;

 

(v)         The Undersigned was able to ask questions of and receive answers
from the Company, or a person acting on its behalf, concerning the terms and
conditions of this transaction; and

 

- 2 -

 

 

(vi)        The Undersigned has carefully reviewed all of the Company’s filings
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
including but not limited to that certain Current Report on Form 8-K filed with
the Securities and Exchange Commission on April 30, 2014.

 

(h)          The Undersigned is not relying on the Company, or its affiliates or
agents with respect to economic considerations involved in this investment.  The
Undersigned has relied solely on its own advisers.

 

(i)          No representations or warranties have been made to the Undersigned
by the Company, or any officer, employee, agent, affiliate or subsidiary of the
Company, and in subscribing for Shares, the Undersigned is not relying upon any
other representations or warranties of the Company.

 

(j)          Each certificate representing the Shares shall be endorsed with the
following legends, in addition to any other legend required to be placed thereon
by applicable federal or state securities laws:

 

“These securities have not been registered under the Securities Act of 1933, as
amended. They may not be sold, offered for sale, pledged or hypothecated in the
absence of a registration statement then in effect with respect to the
securities under such Act or an opinion of counsel satisfactory to the Company
that such registration is not required or unless sold pursuant to Rule 144 of
such Act.”

 

(k)          The Undersigned consents to the Company making a notation on its
records or giving instructions to any transfer agent of the Company in order to
implement the restrictions on transfer of the Shares set forth in this Section
2.

 

3.           Regulation D. Notwithstanding anything herein to the contrary,
every person or entity who, in addition to or in lieu of Purchaser, is deemed to
be a purchaser pursuant to Regulation D promulgated under the Act, or otherwise,
does hereby make and join in the making of all the covenants, representations
and warranties made by Purchaser.

 

4.          Acceptance. The execution and delivery of this Agreement and tender
of the payment referenced in Section 1 above shall constitute the Undersigned’s
offer to purchase the Shares, which offer may be accepted or rejected by the
Company in its sole discretion for any or no reason.

 

5.          Survival. The representations and warranties made in this Agreement
shall survive the consummation of the transaction contemplated hereby.

 

6.          Binding Effect; Entire Agreement. The Undersigned may cancel this
Agreement if it has not received a separate payment of $250,000, by December 31,
2014 on account of outstanding professional fees. This Agreement sets forth the
entire agreement and understanding among the parties hereto with respect to the
transactions contemplated hereby and supersedes any and all prior agreements and
understandings relating to the subject matter hereof.

 

- 3 -

 

 

7.          Amendment.  Neither this Agreement nor any provisions hereof shall
be modified, discharged or terminated except by an instrument in writing signed
by the party against whom any waiver, change, discharge or termination is
sought.

 

8.          Notices. Any notice or other communication required or permitted to
be given hereunder shall be in writing and shall be mailed by certified mail,
return receipt requested, sent by reputable overnight delivery service, or be
personally delivered to the party to whom it is to be given (a) if to the
Company, at the address set forth below, or (b) if to the Undersigned, at the
address set forth on the signature page hereof (or, in either case, to such
other address as the party shall have furnished in writing in accordance with
the provision of this Section 8). Any notice or other communication given by
certified mail shall be deemed given two business days after deposit in the
mail, one business day after deposit with a reputable overnight delivery
service, or on personal delivery, except for a notice changing a party’s address
which shall be deemed given at the time of receipt thereof.

 

9.          Assignability.  This Agreement is not transferable or assignable by
the Undersigned.

 

10.         Applicable Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of California, without giving effect to
conflicts of law principles.

 

11.         Counterparts.  This Agreement may be executed through the use of
separate signature pages or in any number of counterparts and by facsimile, and
each of such counterparts shall, for all purposes, constitute one agreement
binding on all parties, notwithstanding that all parties are not signatories to
the same counterpart. Signatures may be facsimiles.

 

12.          Pronouns.  The use herein of the masculine pronouns "him", “her”
“his” or "hers" or similar terms shall be deemed to include the opposite and
neuter genders as well and the use herein of the singular pronoun shall be
deemed to include the plural as well.

 

[Remainder of Page Intentionally Left Blank]

 

- 4 -

 

 

In Witness whereof, the Undersigned has executed this Subscription Agreement.

 

    Mailing Address By:       Its:         Mailing Address       Subscriber
Signature         Phone and email December 29, 2014     Date    

 

SUBSCRIPTION ACCEPTED:

Loton, Corp

 

By:     Robert Ellin, Executive Chairman of Loton, Corp  

 

Date: December 29, 2014  

 



- 5 -

